Citation Nr: 1630463	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  08-19 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability other than cataracts, to
include retinopathy.

2.  Entitlement to a separate compensable rating for cataracts.

3.  Entitlement to a total disability rating based on individual unemployability
(TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Charles T. Henderson, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to June 1973.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the RO.  In a December 2007 decision, the RO denied entitlement to service connection for retinopathy and denied entitlement to a TDIU.  In a December 2011 decision, the RO granted service connection for cataracts and assigned an initial noncompensable disability rating, effective December 24, 2007.  The cataracts were rated as part of the previously assigned disability rating for service-connected type II diabetes mellitus.

In a January 2013 decision, the Board denied service connection for a neurologic disability of the lower extremities, denied a higher rating for service-connected type II diabetes mellitus, and granted a higher rating for service-connected posttraumatic stress disorder (PTSD).  The Board remanded the following issues for additional development:  entitlement to service connection for an eye disability other than cataracts, a higher (compensable) rating for service-connected cataracts, and a TDIU.

The Board remanded this case again in May 2013 as all of the remand actions had not been completed.  The Veteran subsequently appointed a new representative before VA.  The case was later returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, as there was inadequate compliance with the prior remand directives, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Specifically, the Board previously remanded this case partly for the AOJ to refer the case to the Director of Compensation Service for a determination as to whether a TDIU was warranted on an extraschedular basis during the period prior to February 26, 2008.  See 38 C.F.R. § 4.16(b).  This has not yet been done.  See August 2013 deferred rating decision.  As noted in the prior remands, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) until February 26, 2008.

The evidence on file reflects that the Veteran has not worked since August 31, 2007, when he retired from a job he held for more than 20 years, although he has subsequently worked as a volunteer.  The Veteran asserts that he retired due to his service-connected disabilities.  See January 2012 substantive appeal.  A question as to the basis for the termination of his employment in August 2007 has been raised.  Accordingly, appropriate development to his prior employer should be undertaken, as this has not yet been done.

The Board also notes that the Veteran has submitted extensive additional medical records since the most recent supplemental statement of the case that was issued in August 2013.  Some of these medical records are relevant to the issues on appeal.  On remand, the AOJ should review this additional evidence in the context of the instant appeal.

The Board also finds that an addendum VA medical opinion should be obtained as to the effect of the Veteran's service-connected disabilities on his employability, with review of the extensive recent medical evidence received since August 2013.  

Correspondence was received from the Veteran and his former representative in September 2013, and both letters stated that additional medical evidence was enclosed with their letters.  Unfortunately, the Board is unable to locate this medical evidence in the claims file.  The Veteran identified the evidence as a statement from his mental health provider regarding his PTSD.  On remand, the AOJ should attempt to locate this evidence, including by contacting the Veteran.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and attempt to obtain a copy of the statement from his mental health provider regarding his PTSD which he apparently submitted to the AOJ in September 2013, and associate it with the claims file.

2.  With any necessary releases, undertake appropriate development to the Veteran's former employer, Blue Cross/Blue Shield of Alabama, to ascertain the reason for the termination of his employment there.

3.  Obtain an addendum medical opinion from an appropriate VA examiner concerning the functional effect of the Veteran's service-connected disabilities (diabetic nephropathy with hypertension associated with diabetes mellitus; posttraumatic stress disorder; diabetes mellitus type II with cataracts; hemorrhoids; and erectile dysfunction); on his ability to obtain or maintain gainful employment.  The claims file must be made available to and reviewed by the examiner for the pertinent medical and other history.  If a physical examination or additional testing is deemed necessary by the examiner, such should be performed.

The examiner should disregard the effects of his age or any disabilities that are not service-connected.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state, with a complete explanation for such a finding.

4.  Next, refer the TDIU claim to the Director of Compensation for consideration of an extraschedular TDIU rating prior to February 26, 2008.

5.  Finally, readjudicate the claims on appeal, based on the entirety of the evidence, including all of the additional evidence associated with the electronic claims file since the August 2013 supplemental statement of the case.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


